DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The objection to the title is overcome.
The applicant’s amendments overcome the 112 rejections of claims 10-16.
The examiner does not agree with the applicant’s assertion that claim 9 is definite. The language is confusing, and examples from the specification cannot define the metes and bounds of the claim. 
The examiner accepts the applicant’s arguments with respect to Tamaru, that the figures read in light of the specification do not clearly disclose a wided portion covering the border.
The examiner does not agree with the applicant’s assessment of Huang. Both the written specification and the drawings disclose a narrower portion within the active region (Wb) and a wider portion outside the active area (Wa), and also that there is a curved portion connecting the narrower b and the wide portion Wa is a sloped line, the intermediate part is of intermediate widths, which falls within the claim language. Even if the written specification did not disclose this, the drawing clearly does, and while the drawings can not be relied on for specific dimensions, it can be relied on for many other things, such as shape, which is the basis of the present rejection. The rejections are maintained. 
If the applicant continues to believe that the claimed distinguish over Huang, the applicant is invited to contact the examiner to discuss the matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 9 recites that “the first portion is isolated from the isolation region.” This feature is disclosed in the present specification at [0022]: “[s]ince the hammer-head portions 32H may cover portions of the border between the active region 34N and the surrounding STI 35N, the body gate portion 32B may be isolated from the border 381 of the active region 34N and the surrounding STI 35N.” This does not make clear what is meant by “isolated”. For present purposes the examiner will assume that “isolated” means spaced apart from.
Claim 9 depends from canceled claim 8, and thus the scope of claim 9 cannot be determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Huang, US 2019/0140096.


Claim 6: Huang discloses
an active region (204) surrounded by an isolation region; 
and a gate electrode (220) extending in a first direction to pass over the active region, wherein the gate electrode includes: 
a first portion (center) over the active region, the first portion having a first gate length (L) in a second direction perpendicular to the first direction; 
a second portion (top) over the isolation region, the second portion having a second gate length in the second direction, the second gate length being greater than the first gate length; 
and a third portion having a first end in contact with the first portion and a second end opposite to the first end in contact with the second portion (FIG. 5):
the third portion has a third gate length in the second direction, the third gate length being greater than the first gate length and less than the second gate length;

wherein the third portion overlaps a border of the active region and the isolation region:


    PNG
    media_image1.png
    483
    554
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 1-5 are allowed. Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER BRADFORD/Primary Examiner, Art Unit 2897